Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mansa Musa-Bey appeals the district court’s order dismissing his civil complaint for lack of subject-matter jurisdiction. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Musa-Bey’s informal brief does not challenge the basis for the district court’s disposition, Musa-Bey has forfeited appellate review of the court’s order. Accordingly, we grant leave to proceed in forma pauperis and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.